Citation Nr: 0213084	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  97-30 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The appellant served in the Massachusetts Army National Guard 
from June 1964 to August 1968, to include periods of active 
duty for training (ACDUTRA) from October 1964 to April 1965, 
August 26 1966 to September 10, 1966, and July 7, 1967 to 
July 22, 1967.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating action of 
the RO.  A notice of disagreement was received in April 1997.  
A statement of the case was issued in July 1997.  A 
substantive appeal was received from the appellant in October 
1997.  

In July 1999, the Board remanded the matters on appeal to the 
RO for additional development.  The RO accomplished the 
requested development, but continued the denial of the 
claims.  These matters have since been returned to the Board 
for further appellate consideration.  

During an April 1999 hearing before the undersigned Member of 
the Board, the appellant specifically withdrew his claim for 
service connection for a left knee disability.  As such, the 
issues presently before the Board are limited to those noted 
on the title page. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.  

2.  Lay evidence of record credibly establishes that the 
appellant suffered a right knee injury during service.   

3.  The record includes medical opinions collectively 
indicating, at the very least, a possible relationship 
between the appellant's current right knee disability and his 
in-service injury; there is no medical evidence indicting any 
other etiology for the right knee disability.  

4.  The record includes medical opinion suggesting a 
relationship between low back disability and a work injury, 
as well as medical opinions collectively indicating that the 
right knee disability may have either caused or aggravated 
the current low back disability.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for service connection for a 
right knee disability are met.  38 U.S.C.A. §§ 101, 106, 
1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2001).  

2.  With resolution of all reasonable doubt in the 
appellant's favor, the criteria for service connection for 
low back disability, secondary to right knee disability, are 
met.  38 U.S.C.A. §§ 101, 106, 1110, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.159(b), (c)).  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on each 
of the claims on appeal has been accomplished.

Through the March 1997 rating decision, July 1997 statement 
of the case, October 1997 and July 2002 supplemental 
statements of the case (SSOC), and correspondence from the RO 
the appellant and his representative have been notified of 
the law and regulations governing entitlement to the benefit 
he seeks, the evidence which would substantiate his claims, 
and the evidence which has been considered in connection with 
his appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and provided ample opportunity 
to submit information and evidence.  Moreover, as there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has also been afforded, and taken 
advantage of, the opportunity to appear at a personal hearing 
before the undersigned Member of the Board.  The RO also has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to substantiate 
his claims.  The RO has obtained VA and private treatment 
records from the facilities identified by the appellant and 
arranged for the appellant to undergo a VA examination in 
connection with the claim, most recently at the direction of 
the Board.  The Board notes that neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of either claim that has 
not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without remanding to the RO additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The appellant's service medical records are silent for any 
findings or complaints pertaining to the right knee or back.  
Service personnel records noted that the appellant served on 
ACDUTRA in the Massachusetts National Guard from October 1964 
to April 1965, August 26 1966 to September 10, 1966 and July 
7, 1967 to July 22, 1967.  

In a statement accompanying his August 1996 claim for service 
connection, the appellant offered the details of an in-
service injury to his knee.  He reported that during 
maneuvers in 1966, he hurt his twisted his knee and was told 
that he had torn cartilage.  The appellant reiterated his 
claim in a September 1996 statement and stated that he felt 
his back problems were related to the in-service knee injury.  

Three service colleagues of the appellant submitted 
statements in support of his claim.  Each individual reported 
that he was in the National Guard with the appellant and 
recalled that he injured his knee while on weekend drill in 
the maneuvers identified by the appellant.  Each individual 
further recalled that the appellant's injury was such that he 
was unable to go to "summer camp" that year.  

Post-service medical records include VA and private treatment 
records detailing the veteran's complaints of right knee and 
low back pain.  In a September 1981 chart entry, a private 
physician noted the appellant's complaint of a low back 
disorder of "10+ years" associated with an injury at work.  

In testimony at the April 1999 hearing, the appellant 
testified that he injured his right knee while on weekend 
drill, but did not seek medical treatment until he returned 
home.  He stated that the physician who treated him at that 
time has since died and the appellant didn't think any 
pertinent treatment records were available.  

In a June 1999 statement, a VA physician detailed a 
examination of the appellant and noted a history of a twist 
and fall injury to the right knee while in service, which had 
been treated conservatively at that time, but which had 
become a chronic problem since that time.  The physician 
noted the appellant's complaints of mild to moderate dull 
medial joint line pain.  The appellant reported a multiple-
year history of low back pain that had increased in frequency 
and intensity in the past year.  Following physical 
examination and the review of x-ray studies of the right knee 
and lumbar spine, the physician offered an assessment of 
bilateral degenerative joint disease of the knees and mild 
degenerative joint disease of the lumbar spine.  The examiner 
commented that, based upon the examination findings "and 
without the benefit of substantiating evidence of initial 
service related injury to the veteran's right knee," the 
appellant's bilateral knee and lumbar spine disorders are 
"directly related" to the service injury.  The examiner 
noted that gait abnormalities noted on examination suggest a 
favoring of the right knee which would increase the stress on 
both the contralateral knee and the lumbar spine.  

When the Board reviewed the appeal in July 1999, it was noted 
that the VA physician's opinion had been based on the 
appellant's reported history, without having the opportunity 
to review any of the appellant's prior medical records.  As 
such, the Board remanded the case in order to afford that 
physician the opportunity to review the claims file and offer 
another opinion.  If that physician was unavailable, the RO 
was instructed to schedule the appellant for another VA 
examination.    

As the VA physician who offered the June 1999 opinion was no 
longer available, the appellant was afforded a VA examination 
in March 2001.  The examiner noted the appellant's report 
that while on weekend drill with the National Guard "in 1965 
or 1966," the appellant twisted his right knee and it 
popped, causing him to fall and land on his back, resulting 
in an injury to his right knee and back.  The examiner noted 
that there was no evidence in the record that the veteran was 
ever seen for a right knee problem while in service, although 
a March 1965 Medical History form included the appellant's 
report of a "trick knee as long as I can remember."  The 
appellant also complained of low back pain and noted that he 
had re-injured his low back at work in the 1970's; however, 
the original injury had occurred during service.  

Following physical examination, the diagnoses included 
chronic lumbosacral strain with some evidence of degenerative 
disease and advanced degenerative arthritis of both knees, 
the right more prominent than the left.  The examiner 
observed that "[i]t is very difficult to answer the question 
as to whether the diagnoses are related to service.  While 
the appellant does have current disabilities affecting the 
right knee and lumbar spine, the evidence of the record was 
contradictory.  The examiner noted the three service 
associates of the appellant who reported that they were aware 
of his in-service knee injury, but further noted that those 
statements were silent as to any injury to the back.  The 
examiner opined that, although the evidence in not conclusive 
in this case, it is "possible" that the knee injury could 
have caused an aggravation of or contributed to the back 
disability.  The physician fact that the appellant described 
a trick knee in 1965 of longstanding duration does not 
preclude the fact that he may have aggravated this while on 
active duty with the National Guard.



II.  Analysis

The veteran contends that he is suffering right knee and low 
back disabilities that are related to an injury incurred in 
service.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d) 
(2001).  Service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(22)-(24), 106, 1110; 38 C.F.R. 
§§ 3.6, 3.303 (2001).  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310.  That regulation has been interpreted as 
permitting service connection not only for disability caused 
by service-connected disability, but for the degree of 
disability resulting from aggravation of nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Although service medical records are silent for any findings 
or complaints related to a right knee or back injury in 
service, the appellant has submitted statements from three 
service associates who aver that the appellant injured his 
right knee while on maneuvers during a weekend drill.  The 
appellant has reported that he sought treatment from his 
private physician when he returned home from the weekend 
drill; however, that physician has been dead for quite some 
time and it was the appellant's belief that any pertinent 
records are unavailable.  

Post-service medical records include findings and complaints 
of right knee and low back disabilities.  In addition, a VA 
physician who examined the appellant in June 1999 offered an 
opinion, albeit one based solely on the appellant's self-
reported history, that the appellant's current right knee 
disability was related to the reported in-service injury and 
the current back complaints were the result of the right knee 
injury.  Finally, the VA examination conducted in March 2001 
pursuant to the Board's instructions included that examiner's 
observation that the evidence of record was inconsistent; 
however, there were statements from service associates who 
supported the appellant's reported history regarding the in-
service right knee injury.  Furthermore, it is "possible" 
that the right knee injury could have caused an aggravation 
of or contributed to the back disability.  The examiner also 
addressed the appellant's own description of having had a 
trick knee in 1965 of longstanding duration, but opined that 
that history does not preclude the fact that the appellant 
may have aggravated the right knee while on active duty with 
the National Guard.

Based on a review of the record, the Board finds that a grant 
of service connection for a right knee disability is in 
order.  Although the service medical records do not include 
notations regarding the right knee injury, the Board finds 
that the buddy statements clearly support the history as 
reported by the appellant.  Hence, the Board finds that the 
lay evidence of record credibly establishes the occurrence of 
a right knee injury.  The June 1999 examiner affirmatively 
established a relationship between the in-service injury and 
current disability (apparently, based upon the veteran's 
reported history), and the March 2001 VA examiner offered a 
medical opinion, following a review of the complete record, 
and consideration of the history and facts of the case, to 
the effect that there was a possibility that the current 
right knee complaints were related to service.  The Board 
finds that, collectively, these opinions establish, at the 
very least, the possibility of relationship between the 
veteran's right knee disability and his in-service knee 
injury.  Significantly, there is no contrary medical evidence 
of record (i.e., medical evidence indicating any other 
etiology for the right knee disability).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In view of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the criteria for service 
connection for right knee disability are met.

With regard to the low back disability, the Board points out, 
again, that both VA medical opinions have raised the 
possibility that the now service-connected right knee 
disability contributed to (i.e., caused) or aggravated the 
currently demonstrated low back disability.  
(Parenthetically, the Board notes that although the June 1999 
examiner appears to have initially related the low back 
disability directly to the in-service injury, his subsequent 
comments more clearly indicate an attempt to link the low 
back disability to the right knee disability).  While the 
Board cannot ignore the September 1981 notation by a 
physician that traces a low back disability to a work injury 
some 10 years prior, this opinion, at most, places the 
evidence both for and against the claim in relative 
equipoise.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  On 
these facts, and with resolution of all reasonable doubt in 
the veteran's favor, the Board finds that the service 
connection for low back disability, secondary to right knee 
disability, are met.



ORDER

Service connection for a right knee disability is granted.

Service connection for low back disability, secondary to 
right knee disability, is granted.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

